Olivee, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Reliance Merchandise Co., Inc. v. United States, 40 Cust. Ct. 485, Abstract 61670, and it has been submitted for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise involved in the protests enumerated on the schedule attached hereto and made a part hereof consists of a salt shaker, pepper shaker and glass tray, described on the invoice as Item 7A229, and was the subject of a judgment order and decision of the First Division of this Court in the case of Reliance Merchandise Co. Inc. v. United States, Abstract 61670, decided on March 12, 1958 wherein it is stated “On the agreed facts and following our decision in John P. Herber & Co. *469Inc. v. United States, 30 Cust. Ct. 193, C. D. 1519, we dismiss the protests as having been prematurely filed so far as they relate to the merchandise in question, as hereinabove identified, and remand the matter, pursuant to the provisions of Title 28, U. S. C. § 2636 (d), for further proceedings before a single Judge sitting in reappraisement for determination of the value of the imported merchandise in the manner provided for by law”.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of such merchandise to the United States the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for exportation to the United States were as follows:
ITEM 7A229
Salt & pepper shaker — ■
per gross net packed_$2. 28
Pressed and unpolished glass tray' — ■
per gross net packed_ . 90
Total value, net packed_$3. 18
IT IS FURTHER STIPULATED AND AGREED that this stipulation is limited to the item 7A229 embraced in the entries enumerated in the schedule attached hereto and that there was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the above remand of protests may be deemed submitted for decision upon this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise covered by invoice item 7A229, hereinabove identified, and I hold such dutiable value for each of the articles to be as hereinabove set forth in the stipulation of submission. Judgment mil be rendered accordingly.